Title: To Thomas Jefferson from Elijah Griffiths, 28 January 1822
From: Griffiths, Elijah
To: Jefferson, Thomas


Dear Sir,
Philadelphia
January 28: 1822
I address you a line, not to repeat my former request, but to say, that if the Bankrupt bill now before Congress should become a law, I will still be a petitioner to be a commissioner under it’s provisions, in that event I will be much obliged by your interposition in my behalf in the way you were so kind as to propose formerly.A very painful event took place here last thursday morning the 24 Inst. About 3 oclock AM. the Orphans asylum was discovered to be on fire in the kitchen & hall, which were in the cellar of the building; there was no man about the place, only 2 women, & 87 children, many of them very young, the Asylum stood at the corner of Schuylkill 5th & Merry streets, consequently these was very few dwellings near it; the body of the population were half a mile distant & the distance to where the fire engines were generally located was from three quarters of a mile to a mile & a half: the cold was extreme, I think the cry of fire rang through the streets near an hour before the engines were maned & able to move the distance was great, the road very rough off the pavements, & when they arived the cold was so severe that the water was hardly manageable, the building was enveloped in one body of flame, the roof of the widows Asylum adjoining it was on five, & the poor little children were in the open street naked as they were dragged out of their beds, except twenty  three who are mesing, & whose remains have been partly found amongst the ruins & cinders: the fire is supposed to have originated from clothes hung a bout the stove to dry at night public sympathy has been awakened to a very great extent by this fire; indeed it has revived in my mind many of the feelings experienced by the awful Calamity, the burning of the theatre in Richmond, when so many adults with interesting & endearing relations perished; that event made such are impression on my mind as to seriously affect my appetite & rest for some time.—The past summer was unusually dry with us the months of July & Augt followed by heavy rains & more sickness than has been ever known in the surrounding country. This fever attacked people in the most high, dry & healthy situations, its cause was supposed by many to have been decomposing vegetables which had perished from the drouth & fermented by the great fall of rain, the fever shewed an early & strong tendency to the typhoid type; this tendency may be refered to the effects of the previous dry & hot weather in the human body. Our winter thus far has been very variable, some days extremely cold, but without snow enough to cover the ground, the grain & grass are consequently in a very suffering condition. The weather does not appear to have produced any very unfavourable effects on public health yet; I have experienced less inconvenience from this winter than usual; which I ascribe to an improvement I have made in protecting the feet against cold & damp, it consists in wearing a light fine pump, or shoe with a thin good sole, inside of a a pair of boots made one size larger than is usually worn, this is far lighter & more commodious than over shoes, & will be a great  convenience & comfort to infirm & delicate persons; it  has exceeded my most sanguine expectations, & will I trust be the means of saving many delicate females from pulmonic complaints if they can be induced to adopt it. I hope you have enjoyed your accustomed health since last I had the satisfaction of hearing from youWith sentiments of great respect I remain your freind & humble servtElijah Griffiths